DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-8 in the reply filed on July 7, 2022 is acknowledged.  The traversal is on the ground(s) that the Office fails to consider the common subject matter between Groups I and II, the Office has failed to provide any evidence to support that the combination of Group II does not require the particulars of Group I and the Office ignores the dependent claims.
  This is not found persuasive because initially, the Office did not fail to consider common subject matter but as the subcombination includes features not recited/required in the combination, the restriction is deemed proper. Additionally, regarding the argument of evidence, the Office does not have to provide evidence but instead, only has to provide a clear indication that the combination does not require the particulars of the subcombination. In the instant case, the restriction requirement clearly pointed out features of the subcombination that were not recited in the combination of claim 9 and as such, the combination is not considered to require those features deeming the restriction requirement proper. Further, although Applicants argue that the Office ignores dependent claims, this is not the case. As an initial matter, regardless of Applicants attempt to point to dependent claims, the combination of independent claim 9 still does not require all the particulars of subcombination of independent claim 1 rendering the restriction requirement proper. Additionally, although Applicants attempt to point to dependent claim 10 as showing similarities with claim 1, this is not the case. Specifically, claim 10 is reciting features of a glass’ second surface while claim 1 is reciting features, although similar, that are on a glass’ first surface. Given that the surfaces in question are different in each, the inventions are different and distinct. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2, 5, 7-8 is/are rejected under 35 U.S.C. 102(a1 and a2) as being anticipated by Akiba (US Pub 20180319696).
Regarding claims 1, 5 and 8: Akiba teaches a foldable (rollable) glass sheet configured to transition between a flat shape and a bent shape (0017). The glass sheet comprising a first major surface and an opposite second major surface defining a thickness of 0.2mm or less (Figures 0017-0018). In the flat shape, the first surface has a compressive stress (0019-0020) and a depth of compression (0028). 
	In the bent shape, Akiba’s first surface has a curvature but Akiba does not explicitly disclose that at a radius of curvature of 50mm the first surface will have a second compressive stress less than the first stress and a second depth less than the first depth and being greater than 11micron as recited in claim 1 or less than 19 as recited in claim 5. However, given that Akiba’s glass sheet has the same structure and thickness as Applicants’ claim, Akiba’s first compressive stress and depth of compression overlap with that disclosed by Applicants’ (see Akiba’s 0020, 0028 compared with Applicants claims 4 and 6), Akiba’s glass composition itself overlaps with that of Applicants’ (see Akiba 0067-0089 and Applicants’ disclosure) and Akiba even produces their glass through a similar ion exchange process with similar salt, duration and temperature as done by Applicants’ (Akiba 0021, 0108 and Applicants’ par. 0067-0068), one having ordinary skill would reasonably conclude the same effects to occur when bent to a radius as claimed absent an evidentiary showing to the contrary (MPEP 2112). 
Regarding claim 2: Akiba’s glass has a central tension between the first and second surface and preferably has a CT within the claimed range (see 0029 in combination with Akiba’s “t” being less than or equal to 0.2mm). 
Regarding claim 7: The glass has an edge finish in which defects have a depth less than 11micron (0034-0035, 0103-0104). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akiba (US Pub 20180319696).
Regarding claim 3: Akiba’s glass will have a central tension overlapping that claimed (note not only the teaching in Akiba’s par 0029 together with their 0.2mm thickness but note that Akiba’s CS values, DOC values and thickness values allow for CTs overlapping that claimed; CT=CS*DOC/t- 2*DOC) which provides for a prima facie case of obviousness absent a showing of unexpected results (MPEP 2144.05). 
Regarding claims 4 and 6: Akiba’s first compressive stress and first depth overlap with the ranges claimed (see Akiba 0019-0020, 0028) providing for a prima facie case of obviousness absent a showing of unexpected results (MPEP 2144.05). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ROBINSON COLGAN whose telephone number is (571)270-3474. The examiner can normally be reached Monday thru Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAUREN ROBINSON COLGAN
Primary Examiner
Art Unit 1784



/LAUREN R COLGAN/Primary Examiner, Art Unit 1784